Citation Nr: 0925095	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
diabetes mellitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which denied an increased rating for the Veteran's diabetes 
mellitus.  

The Board notes that the Veteran requested a Board hearing on 
his September 2005 substantive appeal form.  However, in a 
statement dated in July 2007, the Veteran stated that he no 
longer wished to have a hearing.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).

In a statement received in January 2009, the Veteran withdrew 
his appeal of the claim of service connection for erectile 
dysfunction secondary to service-connected diabetes mellitus.  
Accordingly, this issue will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's diabetes mellitus is manifested by insulin 
dependence and a restricted diet, but does not require 
regulation of activities; nor it is manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; additional complications not already 
compensated by separate disability ratings have not been 
demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 
7913 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim.  
Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Therefore, the Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id. at 889.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) indicated that this was not an exclusive 
list of ways that error may be shown to be non prejudicial.  
See Sanders, 487 F.3d 881.  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, letters dated in November 2004 and October 
2008, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  With respect to notice under the holding in Vazquez-
Flores, the October 2008 letter notified him that he must 
submit medical evidence that showed that his disability had 
increased in severity and how it impacted on his employment.  
Although the letter did not include the diagnostic criteria 
for establishing a higher rating for diabetes mellitus, the 
Veteran was provided with the appropriate rating criteria in 
the August 2005 statement of the case (SOC).  
In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for an increased rating for his diabetes.  
Although the SOC and October 2008 letter were not sent prior 
to initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
December 2008.  The Federal Circuit recently held that an SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34); see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Veteran was notified of the evidence that was needed to 
substantiate his claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The Veteran was notified of his responsibility to 
submit evidence which showed that his disability had 
worsened, of what evidence was necessary for higher 
evaluation, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA in November 2002, December 2004 and April 2008 
and was afforded an opportunity for a hearing, but withdrew 
his request.  Thus, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III, supra.

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006).  

II.  The Merits of the Claim

The Veteran alleges that the currently assigned 20 percent 
disability rating for diabetes mellitus does not adequately 
reflect the currently level of his disability.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 
20 percent rating is assigned with insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet, and a 
10 percent evaluation when diabetes is manageable by 
restricted diet only.  38 C.F.R. § 4.119 (2008).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2008).  In this 
regard, it should be noted that the Veteran has been assigned 
separate evaluations for glaucoma and peripheral neuropathy 
of the upper and lower extremities as secondary to the 
service-connected diabetes mellitus.  He has also been 
awarded a total rating for compensation purposes based on 
individual unemployability.  As the additional disabilities 
are not in appellate status, consideration of any signs or 
symptoms associated with these disabilities will not be 
considered in evaluating the severity of diabetes mellitus, 
alone.  

The Board has reviewed all the evidence of record, including 
the numerous VA and private medical records from 2002 to the 
present and the December 2004 and April 2008 VA examination 
reports, and finds that the current evaluation of 20 percent 
under DC 7913 accurately reflects the extent of the Veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the Veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The November 2002, December 2004 and April 2008 VA 
examinations, VA outpatient notes as well as the private 
treatment records during the pendency of this appeal showed 
no history of hospitalizations for ketoacidosis or episodes 
of hypoglycemic reactions.  The Board has reviewed the 
numerous VA and private medical reports pertaining to the 
Veteran s treatment for diabetes, and those clinical records 
do not show or otherwise suggest that his activities have 
been restricted.  Although there were several references that 
the Veteran needed to make an effort to control his diet and 
loose weight, there was no indication that his activities 
were restricted.  See private treatment records, J.M.R., 
M.D., October 10, 2001, January 21, 2002, April 15, 2002 and 
November 4, 2004; private treatment records, H.M.A., July 21, 
2002; private treatment records, C.L.M., M.D., September 4, 
2003; private treatment records, H.H., December 6, 2007; and 
VA treatment record, July 31, 2007.

The most recent VA examination report in April 2008, showed 
that the Veteran requires insulin daily, is on a restricted 
diet, and has difficulty ambulating primarily due to lower 
extremity discomfort.  However, the fact that the Veteran has 
other service and nonservice-connected disabilities which 
limit his ability to engage in a more strenuous exercise 
regimen, does not equate to "regulation of activity" for 
purposes of meeting the criteria for the next higher rating 
of 40 percent under DC 7913.  All three of the VA examination 
reports specifically noted that the Veteran's diabetes did 
not restrict his ability to engage in physical activities.  A 
VA outpatient note in July 2007, showed that the Veteran had 
been walking three to four times a day for exercise until he 
hurt his left leg a couple of months earlier.  The Veteran 
also reported that he enjoyed playing golf, fishing, 
gardening, and traveling.  Although the Veteran indicated on 
examination in October 2008, that he was unable to walk when 
playing golf, he reported that he is able to play golf using 
a cart.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
diabetes mellitus and the Board has been similarly 
unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected diabetes 
mellitus.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's diabetes mellitus presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).

IV.  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected diabetes mellitus.  The 
benefit sought on appeal is accordingly denied.



ORDER


Entitlement to a rating in excess of 20 percent disabling for 
diabetes mellitus is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


